Citation Nr: 1510161	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Louis Educational Center in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of compensation overpayment in the amount of $898.90.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from April 2004 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) from two October 2013 decisions on waiver of indebtedness issued by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  The matter has since been transferred to the St. Louis Educational Center in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is in receipt of the Veteran's claim of entitlement to a waiver of recover of compensation overpayment in the amounts of $125.00 and $773.90, respectively.  However, the Board is not in receipt of the Veteran's education claims folder.  After discussing the situation with the St. Louis Educational Center, it was decided that the claim must be remanded in order to obtain this folder.

In addition, although the brief face indicated that the Veteran's representative for this claim was the Disabled American Veterans (DAV), the Veteran confirmed via a phone call on November 13, 2014 that he wished to have VFW represent him on his waiver claim as well.

Accordingly, the case is REMANDED for the following action:

1.  Please insure that Veteran signs a Form 21-22 showing that VFW is his representative for this claim.

2.  Thereafter, send the Veteran's complete education folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



